Citation Nr: 1819740	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for a right hip disability evaluated as noncompensable from February 11, 2010 to October 26, 2017.

2.  Entitlement to a higher rating for a right hip disability rated 10 percent disabling from October 26, 2017. 

3.  Entitlement to a higher initial rating for a left hip disability evaluated as noncompensable from February 11, 2010 to October 26, 2017.

4.  Entitlement to a higher rating for a left hip disability rated 10 percent disabling from October 26, 2017. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from September 2005 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A December 2017 rating decision awarded 10 percent ratings for each hip, effective October 26, 2017.

Per his request, the Veteran was scheduled for a hearing in June 2017, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the June 2017 hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

These claims were remanded by the Board in September 2017 in order to afford the Veteran the opportunity to submit additional evidence and to obtain a contemporaneous VA examination.  The AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDINGS OF FACT

1.  At worst, the Veteran had painful motion with flexion to 100 degrees, extension to 30 degrees, and abduction to 30 degrees of the right hip without ankylosis, flail joint, or impairment of the femur.   

2.  At worst, the Veteran had painful motion with flexion to 95 degrees, extension to 30 degrees, and abduction to 30 degrees of the left hip without ankylosis, flail joint, or impairment of the femur.  


CONCLUSIONS OF LAW

1.  From February 11, 2010 to October 26, 2017, the criteria for an initial disability rating of 10 percent, but no higher, for a right hip disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5252 (2017). 

2.  From October 26, 2017, the criteria for a disability rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5252 (2017). 

3.  From February 11, 2010 to October 26, 2017, the criteria for an initial disability rating of 10 percent, but no higher, for a left hip disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5252 (2017).

4.  From October 26, 2017, the criteria for a disability rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5252 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103 (a)(1); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has met the duty to assist.  The Veteran's service treatment records have been obtained.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Board acknowledges the contention that the October 2010 VA examination report is inadequate as it was conducted by a physician assistant in hematology and oncology.  See August 2017 Appellate Brief.  Even when the examiner's competency is challenged, as in the instance case, the Board may assume the competency of the VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, the examiner has sufficient medical training to illicit the necessary information and to conduct an appropriate examination of the Veteran.  The representative's argument implicitly raises this issue; however, the Veteran has not provided any clear evidence that the examiner was not competent.  Accordingly, the Board finds the examiner competent.  The examination report reveals that the examiner noted the Veteran's reported symptoms and conducted a thorough physical evaluation.  Accordingly, the examination report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has raised any other issues with the duty to assist.

Analysis

The Veteran contends that his right and left hip disabilities are more severe than the currently assigned ratings and that he is entitled to higher ratings.  

Each of the Veteran's hip disabilities are rated noncompensable prior to October 26, 2017; and 10 percent thereafter, under DC 5252.  Under DC 5252, for limitation of flexion of the thigh, a 10 percent evaluation is assigned where flexion is limited to 45 degrees.  Where flexion is limited to 30 degrees, a 20 percent evaluation is assigned.  Where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5252. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran was afforded VA examinations in August 2009, October 2010, and October 2017.  These examination reports, as well as VA treatment records from July 2010, December 2014, and July 2015, reveal reports of painful motion.  Accordingly, an initial 10 percent rating based on painful motion is warranted effective from the initial grant of service connection.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

However, a rating in excess of 10 percent for right and left hip disabilities is not warranted at any time during the appeal period.  The medical evidence of record reveals that he does not have ankylosis (DC 5250), flail joint of the hip (DC 5254), or impairment of the femur (DC 5255).  Accordingly, a higher rating under these codes is not appropriate.  

The August 2009 examination report showed flexion to 125 degrees of the bilaterally, extension bilaterally to 30 degrees, and abduction bilaterally to 45 degrees.  There was no additional loss of motion upon repetitive use testing.

At worst, the Veteran had flexion to 100 degrees of the right hip and flexion to 95 degrees of the left hip, extension bilaterally to 30 degrees, and abduction bilaterally to 30 degrees.  See October 2010 and 2017 VA examination reports.  Moreover, the medical evidence does not show limitation of abduction with motion lost beyond 10 degrees, limitation of abduction so that he cannot cross his legs, or limitation of abduction so that he cannot toe-out more than 15 degrees.  Therefore, a higher rating under DC 5251, 5252, or 5253 is not applicable.  Additionally, October 2010 and October 2017 x-ray reports reveal no arthritic changes so a higher rating under DC 5003 is not applicable.         

The Veteran reports flare-ups of pain and that he has difficulty playing with his children due to pain.  See October 2012 VA Form 9 and August 2017 Appellate Brief.  However, the examination reports reveal that despite reports of flare-ups and painful motion, the Veteran was still able to stand for approximately 15 minutes and walk at least one quarter of a mile.  Moreover, he did not have additional loss of function or range of motion after repetitive use testing.  Given the Veteran's abilities to perform some physical tasks and his overall range of motion, the Board finds that the Veteran's symptomology more nearly approximates the criteria for a 10 percent rating.  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  

Accordingly, the preponderance of the evidence is against a finding of a rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).        

There are no additional expressly raised or reasonably raised issues raised on the record.


ORDER

From February 11, 2010 to October 26, 2017, an initial 10 percent rating, but no higher, for a right hip disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

From October 26, 2017, a disability rating in excess of 10 percent for a right hip disability is denied. 

From February 11, 2010 to October 26, 2017, an initial 10 percent rating, but no higher, for a left hip disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

From October 26, 2017, a disability rating in excess of 10 percent for a left hip disability is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


